 



Exhibit 10.2
(BANK OF AMERICA LOGO) [b66139icb6613901.gif]

Banc of America Leasing & Capital, LLC   Master Loan and Security Agreement
Number: 17507-70000

This Master Loan and Security Agreement, dated as of June 13, 2007 (this
“Agreement”), is by and between Banc of America Leasing & Capital, LLC, a
Delaware limited liability company having an office at One Financial Plaza,
Providence, RI 02903 (together with its successors and assigns, “Lender”), and
iRobot Corporation as “Borrower”, a corporation existing under the laws of the
state of Delaware, and having its chief executive office and any organizational
identification number as specified with its execution of this Agreement below.
Certain defined terms used herein are identified in bold face and quotation
marks throughout this Agreement and in Section 14 below. This Agreement sets
forth the terms and conditions for the financing of Equipment between Lender and
Borrower pursuant to one or more “Equipment Notes” incorporating by reference
the terms of this Agreement, together with all exhibits, addenda, schedules,
certificates, riders and other documents and instruments executed and delivered
in connection with such Equipment Note (as amended from time to time, an
“Equipment Note”). Each Equipment Note constitutes a separate, distinct and
independent financing of Equipment and contractual obligation of Borrower. This
Agreement is not an agreement or commitment by Lender or Borrower to enter into
any future Equipment Notes or other agreements, or for Lender to provide any
financial accommodations to Borrower. Lender shall not be obligated under any
circumstances to advance any progress payments or other funds for any Equipment
or to enter into any Equipment Note if there shall have occurred a material
adverse change in the operations, business, properties or condition, financial
or otherwise, of Borrower or any Guarantor since the delivery of the most recent
annual audited financial statements of Borrower in accordance with Section 13.
This Agreement and each Equipment Note shall become effective only upon Lender’s
acceptance and execution thereof at its corporate offices set forth above.
1. Equipment Notes; Grant of Security Interest.. Lender and Borrower agree to
finance Equipment described in one or more Equipment Notes entered into from
time to time, together with all other documentation from Borrower required by
Lender with respect to such Equipment Note. Upon receipt of any item or group of
Equipment intended for financing hereunder, Borrower shall execute an Equipment
Note, with all information fully completed and irrevocably accepting such
Equipment for Equipment Note, and deliver such Equipment Note to Lender for its
review and acceptance. To secure the punctual payment and performance of
Borrower’s Obligations under each Equipment Note and, as a separate grant of
security, to secure the payment and performance of all other Obligations owing
to Lender, Borrower grants to Lender a continuing security interest in all of
Borrower’s right, title and interest in and to all Equipment, together with:
(i) all parts, attachments, accessories and accessions to, substitutions and
replacements for, each item of Equipment; (ii) all accounts, chattel paper, and
general intangibles arising from or related to any sale, lease, rental or other
disposition of any Equipment to third parties, or otherwise resulting from the
possession, use or operation of any Equipment by third parties, including
instruments, investment property, deposit accounts, letter of credit rights, and
supporting obligations arising thereunder or in connection therewith; (iii) all
insurance, warranty and other claims against third parties with respect to any
Equipment; (iv) all software and other intellectual property rights used in
connection therewith; (v) proceeds of all of the foregoing, including insurance
proceeds and any proceeds in the form of goods, accounts, chattel paper,
documents, instruments, general intangibles, investment property, deposit
accounts, letter of credit rights and supporting obligations; and (vi) all books
and records regarding the foregoing, in each case, now existing or hereafter
arising (the “Collateral”). Provided that there then exists no Event of Default,
Lender’s security interest in Collateral subject to an Equipment Note shall
terminate upon the payment and performance of all Obligations of Borrower under
the applicable Equipment Note. Notwithstanding the grant of a security interest
in any Collateral, Borrower shall have no right to sell, lease, rent, dispose or
surrender possession, use or operation of any Equipment to any third parties
without the prior written consent of Lender.
2. Payments. Each Equipment Note shall provide for scheduled “Payments” of
principal and interest payable by Borrower to Lender in the amounts and at the
times during the “Equipment Note Term” through and including the “Maturity
Date”, all as provided in the Equipment Note. If any Payment or other amount
payable hereunder is not paid within 10 days of its due date, Borrower shall pay
an administrative late charge of 5% of the amount not timely paid. Such amount
shall be payable in addition to all amounts payable by Borrower as a result of
the exercise of any of the remedies herein provided. All Payments and other
amounts payable under an Equipment Note shall be made in immediately available
funds at Lender’s address above or such other place as Lender shall specify in
writing. Borrower shall have the right to prepay any Equipment Note upon payment
of the prepayment charge provided in the applicable Equipment Note, if any. It
is the intention of Lender to comply with all applicable usury laws and,
accordingly, it is agreed that notwithstanding anything to the contrary
contained herein or in any Equipment Note, in no event shall any provision
herein or therein require or permit interest in excess of the maximum amount
permitted by applicable law. If necessary to give effect to these provisions,
Lender will, at its option, in accordance with applicable law, either refund any
amount to Borrower to the extent in excess of that allowed by applicable law, or
credit such excess amount against the then unpaid principal balance under the
applicable Equipment Note(s). Unless otherwise provided herein, all amounts
received under any Equipment Note will be applied, first, to accrued late
charges, fees and other costs and expenses due and owing, second, to accrued
interest and, third, to unpaid principal.
3. Unconditional Financing; Disclaimer Of Warranties. Borrower’s Obligations
under each Equipment Note (i) shall be non-cancelable, absolute and
unconditional under all circumstances for the entire Equipment Note Term,
(ii) shall be unaffected by the loss or destruction of any Equipment, and
(iii) shall not be subject to any abatement, deferment, reduction, set-off,
counterclaim, recoupment or defense for any reason whatsoever. LENDER IS NOT A
VENDOR OR AGENT OF THE EQUIPMENT VENDOR, AND HAS NOT ENGAGED IN THE SALE OR
DISTRIBUTION OF ANY EQUIPMENT. LENDER MAKES NO EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES AS TO TITLE, MERCHANTABILITY, PERFORMANCE,
CONDITION, EXISTENCE, FITNESS OR SUITABILITY FOR BORROWER’S PURPOSES OF ANY
EQUIPMENT, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENTS, THE CONFORMITY OF THE
EQUIPMENT TO THE DESCRIPTION THEREOF IN ANY EQUIPMENT NOTE OR ANY OTHER
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE EQUIPMENT. If
Equipment is not delivered or properly installed, does not operate as warranted,
becomes obsolete, or is unsatisfactory for any reason, Borrower shall make all
claims on account thereof solely against Vendor and not against Lender. Borrower
is solely responsible for the selection, shipment, delivery and installation of
the Equipment and its Vendors, expressly disclaims any reliance upon any
statements or representations made by Lender in connection therewith, and has
received and approved the terms of any purchase orders, warranties, licenses or
agreements with respect to the Equipment. To the extent that the manufacturer of
Equipment provides any warranties with respect thereto, Borrower shall enforce
such warranties and obtain at its own
Master Loan and Security Agreement – 4.1.06

1



--------------------------------------------------------------------------------



 



expense the customary services furnished by the manufacturer in connection with
the Equipment.
4. Use; Maintenance; Location; Inspection. Borrower shall: (i) use, operate,
protect and maintain the Equipment (a) in good operating order, repair,
condition and appearance, in the same condition as when received, ordinary wear
and tear excepted, (b) consistent with prudent industry practice (but in no
event less than the extent to which Borrower maintains other similar equipment
in the prudent management of its assets and properties), and (c) in compliance
with all applicable insurance policies, laws, ordinances, rules, regulations and
manufacturer’s recommended maintenance and repair procedures, and (ii) maintain
comprehensive books and records regarding the use, operation, maintenance and
repair of the Equipment. The Equipment shall be used only within the 48
contiguous United States, solely for business purposes (and not for any
consumer, personal, home, or family purpose), and shall not be abandoned or used
for any unlawful purpose. Borrower shall not discontinue use of Equipment valued
at more than $100,000.00 in the aggregate except for normal maintenance nor,
through modifications, alterations or otherwise, impair the current or residual
value, useful life, utility or originally intended function of any Equipment
without Lender’s prior consent. Any replacement or substitution of parts,
improvements, upgrades, or additions to the Equipment during the Equipment Note
Term shall be part of the Collateral subject to Lender’s security interest and
subject to the Equipment Note, except that if no Event of Default exists,
Borrower may at its expense remove improvements or additions provided by
Borrower that can be readily removed without impairing the value, function or
remaining useful life of the Equipment. Borrower shall not change the location
or, in the case of over-the-road vehicles, the base of Equipment valued at more
than $100,000.00 in the aggregate specified in its Equipment Note without
Lender’s prior written consent. Lender shall have the right to enter any
premises where Equipment is located and inspect it (together with related books
and records) at any reasonable time during regular business hours upon
reasonable prior notice.
5. Loss And Damage. Borrower assumes all risk of (and shall promptly notify
Lender in writing of any occurrence of) any damage to or loss, theft,
confiscation or destruction of Equipment valued at more than $100,000.00 in the
aggregate from any cause whatsoever (a “Casualty”). If any Equipment suffers a
Casualty which Lender determines is reparable, Borrower shall at its expense
promptly place the same in good repair, condition or working order. If any
Equipment suffers a Casualty which Lender determines is beyond repair or
materially impairs its residual value (a “Total Loss”), Borrower shall at
Lender’s option either (a) promptly replace such Equipment with a similar item
reasonably acceptable to Lender having an equivalent value, utility and
remaining useful life of such Equipment, whereupon such replacement items shall
constitute Equipment and Collateral for all purposes hereunder and the
applicable Equipment Note, or (b) on the Payment date following such Casualty
pay Lender the Prepayment Amount for such Equipment, together with the Payment
scheduled for payment on such date, and all accrued interest, late charges and
other amounts then due and owing under the Equipment Note. Upon such payment
following a Total Loss, the Equipment Note with respect to the Equipment
suffering a Total Loss shall be deemed discharged, and Lender’s security
interest in such Equipment shall terminate. If less than all Equipment under a
Equipment Note suffers a Total Loss, (i) the Prepayment Amount with respect to
any such item of Equipment shall be calculated by reference to the allocable
portion of the unpaid principal balance of the applicable Equipment Note, as
reasonably determined by Lender, and (ii) the remaining Payments under the
Equipment Note shall be proportionately reduced as reasonably calculated by
Lender upon Lender’s receipt of the payments described above.
6. Insurance. Borrower, at its own expense, shall keep each item of Equipment
insured against all risks for its replacement value, and in no event less than
its Prepayment Amount, and shall maintain public liability and, with respect to
any Equipment that is over-the-road vehicles, automotive liability insurance
against such risks and for such amounts as Lender may require. All such
insurance shall (a) be with companies rated “A-” or better by A.M. Best Company,
in such form as Lender shall approve, (b) specify Lender and Borrower as
insureds and provide that it may not be canceled or altered in any way that
would affect the interest of Lender without at least 30 days’ prior written
notice to Lender (10 days’ in the case of nonpayment of premium), (c) be
primary, without right of contribution from any other insurance carried by
Lender and contain waiver of subrogation and “breach of warranty” provisions
satisfactory to Lender, (d) provide that all amounts payable by reason of loss
or damage to Equipment shall be payable solely to Lender (excepting therefrom
insurance proceeds not in excess of $100,000.00), unless Lender otherwise
agrees, and (e) contain such other endorsements as Lender may reasonably
require. Borrower shall provide Lender with evidence satisfactory to Lender of
the required insurance upon the execution of any Equipment Note and promptly
upon any renewal of any required policy.
7. Indemnities; Taxes. Borrower’s indemnity and reimbursement obligations set
forth below shall survive the cancellation, termination or expiration of any
Equipment Note or this Agreement.
     (a) General Indemnity. Borrower shall indemnify, on an after-tax basis,
defend and hold harmless Lender and its respective officers, directors,
employees, agents and Affiliates (“Indemnified Persons”) against all claims,
liabilities, losses and expenses whatsoever (except those determined by final
decision of a court of competent jurisdiction to have been directly and
primarily caused by the Indemnified Person’s gross negligence or willful
misconduct), including court costs and reasonable attorneys’ fees and expenses
(together, “Attorneys’ Fees”), in any way relating to or arising out of the
Equipment or any Equipment Note at any time, or the ordering, acquisition,
rejection, installation, possession, maintenance, use, ownership, condition,
destruction or return of the Equipment, including any claims based in
negligence, strict liability in tort, environmental liability or infringement.
     (b) General Tax Indemnity. Borrower shall pay or reimburse Lender, and
indemnify, defend and hold Lender harmless from, on an after-tax basis, all
taxes, assessments, fees and other governmental charges paid or required to be
paid by Lender or Borrower in any way arising out of or related to the Equipment
or any Equipment Note before or during the Equipment Note Term or after the
Equipment Note Term following an Event of Default, including foreign, Federal,
state, county and municipal fees, taxes and assessments, and property,
value-added, sales, use, gross receipts, excise, stamp and documentary taxes,
and all related penalties, fines, additions to tax and interest charges
(“Impositions”), excluding only Federal and state taxes based on Lender’s net
income. Upon Lender’s request, Borrower shall furnish proof of its payment of
any Imposition.
8. Borrower Representations and Agreements. Borrower represents, warrants and
agrees that: (a) Borrower has had for the previous 5 years (except as previously
disclosed to Lender in writing) the legal name and form of business organization
in the state described above; (b) Borrower’s chief executive office and notice
address, taxpayer identification number and any organizational identification
number is as described with its execution of this Agreement below; (c) Borrower
shall notify Lender in writing at least 30 days before changing its legal name,
state of organization, chief executive office location or organizational
identification number; (d) Borrower is duly organized and existing in good
standing under the laws of the state described above and all other jurisdictions
where legally required in order to carry on its business, shall maintain its
good standing in all such jurisdictions, and shall conduct its businesses and
manage its properties in compliance with all applicable laws, rules or
regulations binding on Borrower; (e) the execution, delivery and performance of
this Agreement, each Equipment Note and Related Agreement to which it is a party
has been duly authorized by Borrower, each of which are and will be binding on
and enforceable against Borrower in accordance with their terms, and do not and
will not contravene any other instrument or agreement binding on Borrower; and
(f) there is no pending litigation, tax or environmental claim, proceeding,
dispute or regulatory or
Master Loan and Security Agreement – 4.1.06

2



--------------------------------------------------------------------------------



 



enforcement action (and Borrower shall promptly notify Lender of any of the same
that may hereafter arise) that may adversely affect any Equipment or Borrower’s
financial condition or impair its ability to perform its Obligations, except in
each case referred to in clause (d), (e) or (f) to the extent that failure to do
so could not reasonably be expected to cause a material adverse change in the
operations, business, properties or condition, financial or other wise, of
Borrower.
9. Title; Personal Property. Borrower shall be the sole owner of Equipment free
and clear of all liens or encumbrances, other than Lender’s rights under the
Equipment Note. Borrower will not create or permit to exist any lien, security
interest, charge or encumbrance on any Equipment except those in favor of
Lender. The Equipment shall remain personal property at all times,
notwithstanding the manner in which it may be affixed to realty. Borrower shall
obtain and record such instruments and take such steps as may be necessary to
(i) prevent any creditor, landlord, mortgagee or other entity (other than
Lender) from having any lien, charge, security interest or encumbrance on any
Equipment, and (ii) ensure Lender’s right of access to and removal of Equipment
in accordance with the terms hereof.
10. Default. Each of the following (a “Default”) shall, with the giving of any
notice or passage of any time period specified, constitute an “Event of Default”
hereunder and under all Equipment Notes: (1) Borrower fails to pay any Payments
or other amount owing under any Equipment Note within 10 days of its due date;
(2) Borrower fails to maintain insurance as required herein, or sells, leases,
assigns, conveys, or suffers to exist any lien, charge, security interest or
encumbrance on, any Equipment without Lender’s prior consent, or any Equipment
is subjected to levy, seizure or attachment; (3) Borrower fails to perform or
comply with any other covenant or obligation under any Equipment Note or Related
Agreement and, if curable, such failure continues for 30 days after written
notice thereof by Lender to Borrower; (4) any representation, warranty or other
written statement made to Lender by Borrower in connection with this Agreement,
any Equipment Note, Related Agreement or other Obligation, or by any Guarantor
pursuant to any Guaranty (including financial statements) proves to have been
incorrect in any material respect when made; (5) Borrower (w) enters into any
merger or consolidation with, or sells or transfers all or any substantial
portion of its assets to, or enters into any partnership or joint venture other
than in the ordinary course of business with, any entity, (x) dies (if a natural
person), dissolves, liquidates or ceases or suspends the conduct of business, or
ceases to maintain its existence, (y) if Borrower is a privately held entity,
enters into or suffers any transaction or series of transactions as a result of
which Borrower is directly or indirectly controlled by persons or entities not
directly or indirectly controlling Borrower as of the date hereof, or (z) if
Borrower is a publicly held entity, there shall be a change in the ownership of
Borrower’s stock or other equivalent ownership interest such that Borrower is no
longer subject to the reporting requirements of, or no longer has a class of
equity securities registered under, the Securities Act of 1933 or the Securities
Exchange Act of 1934; (6) Borrower undertakes any general assignment for the
benefit of creditors or commences any voluntary case or proceeding for relief
under the federal bankruptcy code, or any other law for the relief of debtors,
or takes any action to authorize or implement any of the foregoing; (7) the
filing of any petition or application against Borrower under any law for the
relief of debtors, including proceedings under the federal bankruptcy code, or
for the subjection of property of Borrower to the control of any court, receiver
or agency for the benefit of creditors if such petition or application is
consented to by Borrower or is otherwise not dismissed within 60 days from the
date of filing; (8) any default occurs under any other lease, credit or other
agreement or instrument to which Borrower and Lender or any Affiliate of Lender
are now or hereafter party; (9) any default occurs under any other agreement or
instrument to which Borrower is a party and under which there is outstanding,
owing or committed an aggregate amount greater than $250,000; (10) any attempted
repudiation, breach or default of any Guaranty; or (11) the occurrence of any
event described in clauses (4) through (9) above with reference to any Guarantor
or any controlling shareholder, general partner or member of Borrower. Borrower
shall promptly notify Lender in writing of any Default or Event of Default.
11. Remedies. (a) Upon the occurrence and during the continuance of an Event of
Default, Lender may, in its discretion, exercise any one or more of the
following remedies with respect to any or all Equipment Notes or Equipment:
(1) accelerate the maturity of any Equipment Note and declare the Prepayment
Amount thereof to be immediately due and payable together with any other unpaid
principal, accrued interest or other amounts due and owing thereunder; (2) cause
Borrower to promptly discontinue use of or disable any Equipment, and, at
Borrower’s expense, have the Equipment assembled, prepared and adequately
protected for shipment (together with all related manuals, documents and
records, and any other Collateral), and either surrendered to Lender in place or
shipped (freight and insurance pre-paid) to such location as Lender may
designate within the forty-eight contiguous United States, in the condition
required under Section 4 hereof, qualified for the manufacturer’s (or its
authorized servicing representative’s) then available service contract or
warranty, and able to be put into immediate service and to perform at
manufacturer’s rated levels (if any); (3) remedy such Event of Default or
proceed by court action, either at law or in equity, to enforce performance of
the applicable provisions of any Equipment Note; (4) with or without court
order, enter upon the premises where Equipment is located and repossess and
remove the same, all without liability for damage to such premises or by reason
such entry or repossession, except for Lender’s gross negligence or willful
misconduct; (5) dispose of any Equipment in a public or private transaction, or
hold, use, operate or keep idle the Equipment, free and clear of any rights or
interests of Borrower therein; (6) recover direct, incidental, consequential and
other damages for the breach of any Equipment Note, including the payment of all
unpaid principal, accrued interest and other amounts payable thereunder, and all
costs and expenses incurred by Lender in exercising its remedies or enforcing
its rights thereunder (including all Attorneys’ Fees); (7) without notice to
Borrower, apply or set-off against any Obligations then due all security
deposits, advance payments, proceeds of letters of credit, certificates of
deposit (whether or not matured), securities or other additional collateral held
by Lender or otherwise credited by or due from Lender to Borrower; or (8) pursue
all other remedies provided under the UCC or other applicable law. Borrower
shall pay interest equal to the lesser of (a) the Interest Rate as set forth in
the applicable Equipment Notes plus 2% per annum, or (b) the highest rate
permitted by applicable law (“Default Rate”) on (i) any amount other than
Payments owing under any Equipment Note and not paid when due, (ii) any Payment
not paid within 30 days of its due date, and (iii) any amount required to be
paid upon acceleration of any Equipment Note under this Section 11. Any payments
received by Lender during an Event of Default, including proceeds of any
disposition of Equipment, shall be applied in the following order: (A) to all of
Lender’s costs (including Attorneys’ Fees), charges and expenses incurred in
taking, removing, holding, repairing and selling or leasing the Equipment or
other Collateral or enforcing the provisions hereof; (B) to the satisfaction of
all outstanding Obligations; and (C) the balance, if any, shall be disbursed to
Borrower unless otherwise required by law. Lender shall account to Borrower for
any surplus realized upon such sale or other disposition, and Borrower shall
remain liable for any deficiency with respect to the Obligations.
     (b) No remedy referred to in this Section 11 shall be exclusive, each shall
be cumulative (but not duplicative of recovery of any Obligation) and in
addition to any other remedy referred to above or otherwise available to Lender
at law or in equity, and all such remedies shall survive the acceleration of any
Equipment Note. Lender’s exercise or partial exercise of, or failure to
exercise, any remedy shall not restrict Lender from further exercise of that
remedy or any other available remedy. No extension of time for payment or
performance of any Obligation shall operate to release, discharge, modify,
change or affect the original liability of Borrower for any Obligations, either
in whole or in part. Lender may proceed against any Collateral or Guarantor, or
may proceed contemporaneously or in the first instance against Borrower, in such
order and at such times during an Event of Default as Lender
Master Loan and Security Agreement – 4.1.06

3



--------------------------------------------------------------------------------



 



determines in its sole discretion. In any action to repossess any Equipment or
other Collateral, Borrower waives any bonds and any surety or security required
by any applicable laws as an incident to such repossession. Notices of Lender’s
intention to accelerate, acceleration, nonpayment, presentment, protest,
dishonor, or any other notice whatsoever (other than notices of Default
specifically required of Lender pursuant to Section 10 above) are waived by
Borrower and any Guarantor. Any notice given by Lender of any disposition of
Collateral or other intended action of Lender which is given in accordance with
this Agreement at least 10 business days prior to such action, shall constitute
fair and reasonable notice of such action.
     (c) Borrower is or may become indebted under or in respect of one or more
leases, loans, notes, credit agreements, reimbursement agreements, security
agreements, title retention or conditional sales agreements, or other documents,
instruments or agreements, whether now existing or hereafter arising, evidencing
Borrower’s obligations for the payment of borrowed money or other financial
accommodations owing to one or more Affiliates of Lender or any of its
successors by merger or otherwise (“Affiliated Obligations”). If Borrower pays
or prepays all or substantially all of its Affiliated Obligations, whether or
not such payment or prepayment is voluntarily or involuntarily made by Borrower
before or after any default or acceleration of such Affiliated Obligations, then
Borrower shall pay, at Lender’s option and immediately upon notice from Lender,
all or any part of Borrower ‘s Obligations owing to Lender in connection with
this Agreement, including but not limited to Borrower ‘s payment of the
Prepayment Amount for all or any Equipment Notes, as set forth in such notice
from Lender.
12. Assignment. Lender and any Assignee may assign or transfer any of Lender’s
interests in any Equipment Note or Equipment without notice to Borrower,.
Borrower agrees that: (i) the rights of any Assignee shall not be affected by
any breach or default of Lender or any prior Assignee, and Borrower shall not
assert any defense, rights of set-off or counterclaim against any Assignee, nor
hold or attempt to hold such Assignee liable for any such breach or default;
(ii) unless otherwise agreed by Lender and Assignee, Lender shall have no duties
or responsibilities as a secured party with respect to the applicable Equipment
or Collateral after such assignment and Lender shall be released from such
duties or responsibilities, and (iii) Borrower shall execute and deliver upon
request such additional documents, instruments and assurances as Lender
reasonably deems necessary in order to (y) acknowledge and confirm all of the
terms and conditions of any Equipment Note and Lender’s or such Assignee’s
rights with respect thereto, and Borrower’s compliance with all of the terms and
provisions thereof, and (z) preserve, protect and perfect Lender’s or Assignee’s
right, title or interest hereunder and in any Equipment, including, without
limitation, such UCC financing statements or amendments, control agreements,
corporate or member resolutions, votes, notices of assignment of interests, and
confirmations of Borrower’s obligations and representations and warranties with
respect thereto as of the dates requested. Lender may disclose to any potential
Assignee any information regarding Borrower, any Guarantor and their Affiliates.
Borrower shall not sell, assign, pledge, hypothecate or in any way dispose of
any of its rights or obligations under any Equipment Note, or enter into any
lease of any Equipment, without Lender’s prior written consent. Any purported
sale, assignment, pledge, hypothecation, disposal or lease by Borrower made
without Lender’s prior written consent shall be null and void.
13. Financial and Other Data. (a) During any Equipment Note Term, Borrower shall
(i) maintain books and records in accordance with generally accepted accounting
principles consistently applied (“GAAP”) and prudent business practice;
(ii) promptly provide Lender, within 120 days after the close of each fiscal
year, and, upon Lender’s request, within 45 days of the end of each quarter of
Borrower’s and any Guarantor’s fiscal year, a copy of financial statements for
Borrower and each Guarantor requested by Lender, in each case prepared in
accordance with GAAP and (in the case of annual statements) audited by
independent certified public accountants and (in the case of quarterly
statements) certified by the chief financial officer of Borrower or Guarantor,
as applicable; provided, however, that for so long as Borrower or any such
Guarantor is legally and timely filing annual and quarterly financial reports on
Forms 10-K and 10-Q with the Securities and Exchange Commission which are
readily available to the public, the filing of such reports shall satisfy the
foregoing financial statement reporting requirements for such entity; and
(iii) furnish Lender all other financial information and reports and such other
information as Lender may reasonably request concerning Borrower, any Guarantor
and their respective affairs, or the Equipment or its condition, location, use
or operation.
     (b) Borrower represents and warrants that all financial statements at any
time furnished by or on behalf of Borrower or any Guarantor are accurate in all
material respects and reasonably reflect as of their respective dates, results
of operations and the financial condition of Borrower, such Guarantor or other
entity they purport to cover. Credit and other information regarding Borrower,
any Guarantor or their Affiliates, any Equipment Note or Equipment may be
disclosed by Lender to its Affiliates, agents and potential Assignees.
14. Definitions
     As used herein, the following terms shall have the meanings assigned or
referred to them below:
     “Affiliate” means any entity controlling, controlled by or under common
control with the referent entity; “control” includes (i) the ownership of 25% or
more of the voting stock or other ownership interest of any entity and (ii) the
status of a general partner of a partnership or managing member of a limited
liability company.
     “Assignee” means any assignee or transferee of all or any of Lender’s
right, title and interest in any Equipment Note or any Equipment.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Equipment” means the items, units and groups of personal property,
licensed materials and fixtures described in each Equipment Note, together with
all replacements, parts, additions, accessories and substitutions therefor; and
“item of Equipment” means a commercial unit of such property which in commercial
usage is treated as a single whole, division of which materially impairs its
character or value on the market or in use, and includes each functionally
integrated and separately marketable group or unit of Equipment and may be a
single article (such as a machine) or a set of articles (such as a suite of
furniture or a line of machinery).
     “Guarantor” means any guarantor, surety, endorser, general partner or
co-lessee of Borrower, or other party liable in any capacity, or providing
additional collateral security for, the payment or performance of any
Obligations of Borrower.
     “Guaranty” means any guaranty, surety instrument, security, indemnity,
“keep-well” agreement or other instrument or arrangement from or with any
Guarantor.
     “Obligations” means and includes all obligations of Borrower owing to
Lender under this Agreement, any Equipment Note or Related Agreement, or of any
Guarantor owing to Lender under any Guaranty, together with all other
obligations, indebtedness and liabilities of Borrower to Lender under any other
financings, leases, loans, notes, progress payment agreements, guaranties or
other agreements, of every kind and description, now existing or hereafter
arising, direct or indirect, joint or several, absolute or contingent, whether
for payment or performance, regardless of how the same may arise or by what
instrument, agreement or book account they may be evidenced, including without
limitation, any such obligations, indebtedness and liabilities of Borrower to
others which may be obtained by Lender through purchase, negotiation, discount,
transfer, assignment or otherwise.
     “Prepayment Amount” means, collectively, the entire unpaid principal
balance of any Equipment Note as of any particular date, together with (a) all
accrued interest and other charges then owing under such Equipment Note, and
(b) the prepayment charge provided in the applicable Equipment Note, if any.
Master Loan and Security Agreement – 4.1.06

4



--------------------------------------------------------------------------------



 



     “Related Agreement” means and includes any Guaranty and any approval letter
or progress payment, assignment, security or other agreement or addendum related
to this Agreement, any Equipment Note or any Collateral to which Borrower or any
Guarantor is a party.
     “UCC” means the Uniform Commercial Code in effect in the state specified in
Section 15(f) of this Agreement.
     “Vendor” means the manufacturer, distributor, supplier or other seller
(whether or not a merchant or dealer) of the Equipment and any sales
representative or agent thereof.
15. Miscellaneous. (a) At Lender’s request, Borrower shall execute, deliver,
file and record such financing statements and other documents as Lender
reasonably deems necessary to protect Lender’s interest in the Equipment and to
effectuate the purposes of any Equipment Note or Related Agreement, and Borrower
authorizes, and irrevocably appoints Lender as its agent and attorney-in-fact,
with right of substitution and coupled with an interest, to (i) execute,
deliver, file, and record any such item, and to take such action for Borrower
and in Borrower’s name, place and stead, (ii) make minor corrections to manifest
errors in factual data in any Equipment Note and any addenda, attachments,
exhibits and riders thereto, and (iii) during an Event of Default, enforce
claims relating to the Equipment against insurers, Vendors or other persons, and
to make, adjust, compromise, settle and receive payment under such claims; but
without any obligation to do so.
     (b) Federal law requires all financial institutions to obtain, verify and
record information that identifies each entity that obtains a loan or other
financial accommodation. The first time Borrower requests a financial
accommodation from Lender, the Lender may ask for Borrower’s (or any
Guarantor’s) legal name, address, tax ID number and other identifying
information. Borrower shall promptly provide copies of business licenses or
other documents evidencing the existence and good standing of Borrower or any
Guarantor requested by Lender.
     (c) Time is of the essence in the payment and performance of all of
Borrower’s Obligations under any Equipment Note or Related Agreement. This
Agreement, and each Equipment Note or Related Agreement may be executed in one
or more counterparts, each of which shall constitute one and the same agreement.
All demands, notices, requests, consents, waivers and other communications
concerning this Agreement and any Equipment Note or Related Agreement shall be
in writing and shall be deemed to have been duly given when received, personally
delivered or three business days after being deposited in the mail, first class
postage prepaid, or the business day after delivery to an express carrier,
charges prepaid, addressed to each party at the address provided herein, or at
such other address as may hereafter be furnished in writing by such party to the
other.
     (d) Except as otherwise agreed between Borrower and Lender in writing,
Borrower shall reimburse Lender upon demand for costs and expenses reasonably
incurred by Lender in connection with the execution and delivery of this
Agreement, any Equipment Note or Related Agreement. Borrower shall reimburse
Lender on demand for all costs (including reasonable Attorneys’ Fees) incurred
by Lender in connection with Borrower’s exercise of any purchase or extension
option under any Equipment Note, or any amendment or waiver of the terms of this
Agreement or any Equipment Note or Related Agreement requested by Borrower.
     (e) Any provisions of this Agreement or any Equipment Note or Related
Agreement which are unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions thereof, and any such unenforceability
shall not render unenforceable such provisions in any other jurisdiction. Any
requirement for the execution and delivery of any document, instrument or notice
may be satisfied, in Lender’s discretion, by authentication as a record within
the meaning of, and to the extent permitted by, Article 9 of the UCC.
     (f) THIS AGREEMENT AND ANY EQUIPMENT NOTE OR RELATED AGREEMENT, AND THE
LEGAL RELATIONS OF THE PARTIES THERETO, SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES; THE PARTIES CONSENT AND SUBMIT TO
THE JURISDICTION OF THE STATE AND FEDERAL COURTS OF SUCH STATE FOR THE PURPOSES
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING THEREFROM, AND EXPRESSLY WAIVE
ANY OBJECTIONS THAT IT MAY HAVE TO THE VENUE OF SUCH COURTS. THE PARTIES
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT THERETO. IN NO EVENT SHALL LENDER HAVE ANY LIABILITY TO BORROWER FOR
INCIDENTAL, GENERAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES. Any cause of
action by Borrower against Lender relating to this Agreement or any Equipment
Note or Related Agreement shall be brought within two years after any such cause
of action first arises, and Borrower hereby waives the benefit of any longer
period provided by statute.
     (g) EACH EQUIPMENT NOTE, TOGETHER WITH THIS AGREEMENT AND ANY RELATED
AGREEMENTS, (i) CONSTITUTES THE FINAL AND ENTIRE AGREEMENT BETWEEN THE PARTIES
SUPERSEDING ALL CONFLICTING TERMS OR PROVISIONS OF ANY PRIOR PROPOSALS, APPROVAL
LETTERS, TERM SHEETS OR OTHER AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES,
(ii) MAY NOT BE CONTRADICTED BY EVIDENCE OF (y) ANY PRIOR WRITTEN OR ORAL
AGREEMENTS OR UNDERSTANDINGS, OR (z) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES; and (iii) MAY NOT BE AMENDED,
NOR MAY ANY RIGHTS THEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY CHARGED WITH SUCH AMENDMENT OR WAIVER.
Master Loan and Security Agreement – 4.1.06

5



--------------------------------------------------------------------------------



 



     In Witness Whereof, Lender and Borrower have executed this Agreement as of
the date first above written.

                      BANC OF AMERICA LEASING & CAPITAL, LLC (Lender)   iRobot
Corporation (Borrower)
 
                   
 
  By:   /s/ Denise C. Simpson   By:   /s/ Geoffrey P. Clear    
 
                   
 
                   
 
  Print Name:   Denise C. Simpson   Print Name:   Geoffrey P. Clear    
 
                   
 
  Title:   Assistant Vice President   Title:   Senior Vice President and CFO    
 
                   
 
          Taxpayer ID # :   77-0259335    
 
          Org. ID # (if any)      
 
                                Chief Executive Office:    
 
                   
 
                   
 
                   
 
                   

Master Loan and Security Agreement – 4.1.06

6



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [b66139icb6613901.gif]

Banc of America Leasing & Capital, LLC   Addendum to Master Loan and Security
Agreement No. 17507-70000

          This Addendum (“Addendum”) to Master Loan and Security Agreement No.
17507-70000 dated as of June 13, 2007 (the “Agreement”) is by and between Banc
of America Leasing & Capital, LLC (“BALC”) and iRobot Corporation (“Customer”),
who have determined that it is to their mutual benefit to make certain
amendments to the Agreement. All capitalized terms used herein without
definition shall have the respective meaning set forth or referred to them in
the Agreement. For purposes of this Addendum, all financial terms contained
herein that are not specifically defined herein shall have the meanings and
values determined in accordance with generally accepted accounting principles in
the United States, as defined by controlling pronouncements of the Financial
Accounting Standards Board, as from time to time supplemented and amended, and
consistently applied. Accordingly, for good and valuable consideration,
intending to be legally bound and pursuant to the terms and conditions of the
Agreement, it is hereby agreed as follows:

A.   For so long as any Obligations of the Customer owing to BALC remain
outstanding, Customer covenants and agrees that it shall:

  1)   Minimum Liquidity:

Maintain a Quick Ratio: Current Assets (means the aggregate of cash plus short
term marketables plus accounts receivable) divided by Current Liabilities (means
the current portion of the Borrower’s obligations for borrowed money, including
Obligations as defined in that certain Credit Agreement dated as of June 5, 2007
between Borrower and Bank of America, N.A.) equal to at least 1.5 to 1.0 on a
quarterly basis.

  2)   Minimum Net Worth: maintain a “Tangible Net Worth” (shareholders’ equity
less intangible assets) of at least $75,000,000.00 at all times.     3)  
Minimum Profitability: maintain “Net Profits” (Net income before taxes and
extraordinary items) of at least $1.00 on an annual basis.     4)   Compliance
Certificates: provide BALC, promptly upon request, one or more compliance
certificates in form and substance satisfactory in all respects to BALC,
together with supporting financial information and statements certified by
Customer’s chief financial officer certifying as to Customer’s compliance with
the financial covenants set forth above and that no Event of Default, or event
or condition which, with notice or the passage of time or both, exists under the
Agreement.

          It is expressly agreed by the parties that this Addendum is
supplemental to the Agreement and made a part thereof and all the terms,
conditions and provisions thereof, unless specifically modified herein, are to
remain in full force and effect. In the event of any conflict, inconsistency or
incongruity between the provisions of this Addendum and any of the provisions of
the Agreement, the provisions of this Addendum shall in all respects govern and
control.
          IN WITNESS WHEREOF, the parties have caused this Addendum to be
executed on the dates set forth below.

                  Customer: iRobot Corporation   Banc of America Leasing &
Capital, LLC
 
               
By:
  /s/ Geoffrey P. Clear   By:   /s/ Denise C. Simpson    
 
               
 
                Print Name: Geoffrey P. Clear   Print Name: Denise C. Simpson  
 
 
                Title: Senior Vice President and CFO   Title: Assistant Vice
President    
 
                Date:       Date: June 19, 2007    
 
               

Addendum – Group 2 & 3 Conditions – 4.1.06

Page 1 of 1